                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES DEPARTMENT OF
    AGRICULTURE,

                Plaintiff,

                     v.                                            CIVIL NO.: 18-1387 (MEL)

    MIGUEL ÁNGEL MORALES-QUIÑONES, et al.

               Defendants.


                                           OPINION AND ORDER

         The United States of America, acting through the United States Department of

Agriculture, (“Plaintiff”) filed an amended complaint against Miguel Ángel Morales-Quiñones

(“Defendant”) and the United States of America1 on February 25, 2019. ECF No. 28. Plaintiff

alleges that it is the owner and holder of five promissory notes which are each secured with

voluntary mortgages, and that Defendant defaulted on his repayment obligations. Pending before

the court is Plaintiff’s motion for summary judgment, requesting that the court enter judgment in

its favor. ECF No. 34. Defendant has not filed a response in opposition to the motion for

summary judgment and the time to do so has expired. ECF No. 44.

I.       Standard of Review

         The purpose of summary judgment “is to pierce the boilerplate of the pleadings and assay

the parties’ proof in order to determine whether trial is actually required.” Wynne v. Tufts Univ.

Sch. of Med., 976 F.2d 791, 794 (1st Cir. 1992) (citations omitted). Summary judgment is

granted when the record shows that “there is no genuine dispute as to any material fact and the



1
 The United States was included as a codefendant in this action because according to the title search there is a
Federal Tax Lien over the property subject to foreclosure. ECF No. 34-2, ¶ 29.
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if

the evidence about the fact is such that a reasonable jury could resolve the point in the favor of

the non-moving party. A fact is material if it has the potential of determining the outcome of the

litigation.” Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 782 (1st Cir. 2011) (quoting

Rodríguez-Rivera v. Federico Trilla Reg’l Hosp., 532 F.3d 28, 30 (1st Cir. 2008)).

       The party moving for summary judgment bears the burden of showing the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant presents a properly focused motion “averring ‘an absence of evidence to support the

nonmoving party’s case[,]’ [t]he burden then shifts to the nonmovant to establish the existence of

at least one fact issue which is both ‘genuine’ and ‘material.’” Griggs-Ryan v. Smith, 904 F.2d

112, 115 (1st Cir. 1990) (quoting Garside v. Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990)).

For issues where the nonmoving party bears the ultimate burden of proof, the party cannot

merely “rely on an absence of competent evidence, but must affirmatively point to specific facts

[in the record] that demonstrate the existence of an authentic dispute.” McCarthy v. Nw.

Airlines, Inc., 56 F.3d 313, 315 (1st Cir. 1995) (citation omitted). The party need not, however,

“rely only on uncontradicted evidence . . . . So long as the [party]’s evidence is both cognizable

and sufficiently strong to support a verdict in her favor, the factfinder must be allowed to

determine which version of the facts is most compelling.” Calero-Cerezo v. U.S. Dep’t of

Justice, 355 F.3d 6, 19 (1st Cir. 2004) (emphasis in original) (citation omitted).

       In assessing a motion for summary judgment, the court “must view the entire record in

the light most hospitable to the party opposing summary judgment, indulging all reasonable

inferences in that party’s favor.” Griggs-Ryan, 904 F.2d at 115. There is “no room for credibility

determinations, no room for the measured weighing of conflicting evidence such as the trial



                                                 2
process entails, [and] no room for the judge to superimpose his own ideas of probability and

likelihood.” Greenburg v. P. R. Mar. Shipping Auth., 835 F.2d 932, 936 (1st Cir. 1987). The

court may, however, safely ignore “conclusory allegations, improbable inferences, and

unsupported speculation.” Medina-Muñoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir.

1990) (citations omitted).

II.      Uncontested Material Facts2

         On August 11, 1993, Defendant signed and delivered a promissory note to Plaintiff for

the principal amount of $157,320.00, with annual interest of 7.25%. ECF No. 34-2, at 1, ¶ 2;

ECF No. 34-4. The same day, for the purposes of securing the payment of the promissory note,

Defendant executed a voluntary mortgage, through Mortgage Deed No. 52, in favor of Plaintiff.

ECF No. 34-2, at 2, ¶ 3; ECF No. 34-6. The mortgage lien to secure the note for $157,320.00

was recorded in the Registry of Property. ECF No. 34-2, at 2, ¶ 4; ECF No. 1-3, at 1.

         On November 18, 1994, Defendant signed and delivered a promissory note to Plaintiff

for the principal amount of $60,000.00, with annual interest of 3.75%. ECF No. 34-2, ¶ 6; ECF

No. 34-10. The same day, for the purposes of securing the payment of the promissory note,

Defendant executed a voluntary mortgage, through Mortgage Deed No. 69, in favor of Plaintiff.

ECF No. 34-2, ¶ 6; ECF No. 34-11. The mortgage lien to secure the note for $60,000.00 was

recorded in the Registry of Property. ECF No. 34-2, at 2, ¶ 7; ECF No. 1-3, at 1.

         On August 7, 1997, Defendant signed and delivered a promissory note to Plaintiff for the

principal amount of $175,060.00, with annual interest of 3.75%. ECF No. 34-2, at 2-3, ¶ 9;




2
  Local Rule of Civil Procedure 56(e) provides that “[f]acts contained in a supporting or opposing statement of
material facts, if supported by record citations as required by this rule, shall be deemed admitted unless properly
controverted.” In light of Defendants’ failure to file a response in opposition to the motion for summary judgment, the
same are deemed admitted to the extent that they are supported by their record citations.

                                                          3
ECF No. 34-12. The same day, for the purposes of securing the payment of the promissory note,

Defendant executed a voluntary mortgage, through Mortgage Deed No. 47, in favor of Plaintiff.

ECF No. 34-2, at 3, ¶ 10; ECF No. 34-13. The mortgage lien to secure the note for $175,060.00

was recorded in the Registry of Property. ECF No. 34-2, at 3, ¶ 11; ECF No. 1-3, at 1.

         On April 14, 1998, Defendant signed and delivered a promissory note to Plaintiff for the

principal amount of $100,000.00, with annual interest of 5%. ECF No. 34-2, at 3, ¶ 13; ECF No.

34-14. The same day, for the purposes of securing the payment of the promissory note,

Defendant executed a voluntary mortgage, through Mortgage Deed No. 27, in favor of Plaintiff.

ECF No. 34-2, at 3, ¶ 14; ECF No. 34-15. The mortgage lien to secure the note for $100,000.00

was recorded in the Registry of Property. ECF No. 34-2, at 3, ¶ 15; ECF No. 34-5, at 2, ¶ 9-10;

ECF No. 1-3, at 1.

         On February 25, 1999, Defendant signed and delivered a promissory note to Plaintiff for

the principal amount of $287,000.00, with annual interest of 3.75%. ECF No. 34-2, at 3-4, ¶ 17;

ECF No. 34-16. The same day, for the purposes of securing the payment of the promissory note,

Defendant executed a voluntary mortgage, through Mortgage Deed No. 26, in favor of Plaintiff.

ECF No. 34-2, at 4, ¶ 19; ECF No. 34-17. The mortgage lien to secure the note for $287,000.00

was recorded in the Registry of Property. ECF No. 34-2, at 4, ¶ 20; ECF No. 34-9, at 1. The

promissory note was lost while in Plaintiff’s possession and has not been found. ECF No. 34-2,

at 4, ¶ 18; ECF No. 34-16. The promissory note was substituted as per judgment issued in the

case of Estados Unidos de América v. Miguel Angel Morales Quiñónez, civil case no. JCD

2018-0092, before the Ponce Superior Court. ECF No. 34-2, at 4, ¶ 18; ECF No. 34-16.3



3
  Plaintiff has not provided a certified translation of the judgment in case JCD 2018-0092. Therefore, this statement
relies solely on the unopposed assertion under penalty of perjury submitted by Farm Loan Chief of United States
Department of Agriculture Edgar Maldonado Medero. ECF No. 34-3, at 2, ¶ 12.

                                                          4
       Plaintiff’s proposed material fact 21 states that Defendant is the owner of record of the

real estate property that was offered as loan collateral to Plaintiff which is described, as it was

recorded in Spanish, as follows:

       RÚSTICA: Radicada en el Barrio Barinas de Yauco, Puerto Rico, con cabida de
       56.2432 cuerdas, equivalentes a 221.057.71 metros cuadrados. En colindancias por
       el NORTE, con terrenos de Vicente Borrero Vélez y Jeanette Rodríguez Martínez;
       por el SUR, con solar “F” segregado; por el ESTE, con el Río Yauco y por el
       OESTE, con carretera #335. La finca antes descrita resulta ser el remanente de la
       misma luego de descontadas las segregaciones que se le han practicado a la misma.

       Property 5,913, recorded at page 43 of volume of 490 of Yauco, Property Registry
       of Ponce, Puerto Rico.

ECF No. 34-2, at 4, ¶ 21.

       The cited exhibit for proposed material fact 21 is the title search which supports

Plaintiff’s statement that Defendant is the owner of record of the real estate property that was

offered as collateral to the Plaintiff, Property Number 5913. See ECF No. 34-9, at 1. However,

Property Number 5913 is described by Mortgage Deed Nos. 52 and 69 as

       RUSTICA: Finca que radica en el Barrio Barinas de Yauco, Puerto Rico,
       compuesta de SETENTA Y SEIS PUNTO NOVENTA Y NUEVE SETENTA Y
       DOS CUERDAS (76.9972 cdas.), equivalentes a TREINTA (30) hectáres, ventiseis
       (26) áreas, veintinueve (29) centiáreas, y dos (2) miliáreas, que colinda por el
       NORTE: con la parcela dos (2) caña separada por carretera municipal de tierra; por
       el SUR: con el Río Yauco, Eusebio Rodríguez y la parcela uno (1) montes; por el
       ESTE: con el Río Yauco, Sucesión Rodríguez Morales, Ramón Sotero, Félix
       González y Eusebio Rodríguez; y por el Oeste: en varios puntos con la Carretera
       Estatal número trescientos treinta y cinco (335) que conduce de Yauco a San
       Francisco y en otros con Sucesión Semidey, María Rodríguez Pagán, Ramón Ortiz,
       José Pacheco, Baudillo Hernández, Sucesión Felipe González, Sucesión Muñoz,
       Sucesión Emilio Ramos, Iris P. Galarza, Fernando Lugo, Domitila Alicea,
       Teodomiro Rodríguez, Salvador Cruz, Juan Maldonado, Juan Pérez Vargas, Juan
       Pérez Rodríguez, Lorenzo Tirado, Luis Sotero y la parcela uno (1) montes.

ECF Nos. 34-6, at 14; ECF No. 34-11, at 14.




                                                  5
        Meanwhile, Property Number 5913 is described in Mortgage Deed Nos. 47, 27, and 26 as

follows

        RUSTICA: Finca que radica en el Barrio Barinas de Yauco, Puerto Rico:
        compuesta de CINCUENTA Y NUEVE CUERDAS CON PUNTO NOVENTA Y
        SEIS DIEZ Y NUEVE CENTIMOS DE OTRA (59.9619 cds.), equivalentes a
        DOSCIENTOS TREINTA Y CINCO MIL SEISCIENTOS SETENTA Y TRES
        METROS CUADRADOS CON PUNTO SESENTA Y NUEVE TREINTA Y
        SIETE CENTIMETROS DE OTRO (235,673.6937 m.c.). Colinda por el NORTE,
        con Parcelas Uno (1), Dos (2), y Tres (3), y Parcela Dos-Caña, separada por
        Carretera Municipal de tierra, hoy Carretera Estatal Número Puerto Rico
        Trescientos Treinta y Cinco (PR 335); por el SUR, con el Río Yauco, Sucesión
        Eusebio Rodríguez y Parcela Uno Montes; por el ESTE, con Parcela Número Tres
        (3) y Número Uno (1), el Río Yauco, Sucesión Rodríguez Morales, Ramón Sotero,
        Félix González y Sucesión de Eusebio Rodríguez; y por el OESTE, con Parcelas
        Dos (2) y Tres (3), Carlos Claudio Vélez, Sucesión Semidey, María Rodríguez
        Pagán, Ramón Ortíz, José Pacheco, Baudillo Hernández, Sucesión Felipe
        González, Sucesión Muñoz, Sucesión Emilio Ramos, Iris P. Galarza, Dolores
        López, Parcela Segregada, Fernando Lugo, Domitila Alicea, Teodomiro
        Rodríguez, Salvador Cruz, Juan Maldonado, Juan Pérez Vargas, Juan Pérez
        Rodríguez, Lorenzo Tirado, Luis Sotero y la Parcela Uno-Montes.

ECF No. 34-13, at 14; ECF No. 34-15, at 14; ECF No. 34-17, at 14.

        As such, Plaintiff needs to clarify why Property Number 5913 has three descriptions that

are not consistent with each other. It is uncertain whether the mortgages are encumbering one or

more land lots. Plaintiff could procure from the Registrar of Property a certification of Property

Number 5913. See F.D.I.C. v. Inmuebles Metropolitanos, Inc., 32 F. Supp. 2d 485, 489 (D.P.R.

1998). “This certification will certainly be more probative of the property’s description than the

title search herein offered.” Id.

        The real estate property which was offered to secure the loan obligations subject of this

case is subject to the following liens with inferior rank over the mortgages herein executed:

        1. Easement in favor of Autoridad de Energía Eléctrica de Puerto Rico, with a
           value of $1.00, constituted by subscribed document on August 27, 1998 and
           recorded on page 201 of volume 424 of Yauco, 11th inscription.




                                                 6
       2. Right of real and perpetual covenant in favor of Autoridad de Acueductos y
          Alcantarillados de Puerto Rico, by forced expropriation, constituted by
          resolution dated March 8, 2004, issued in the First Instance Court of San Juan,
          on Civil Case #KEF04-0347 through 0350, for a compensation of $12,780.00
          corresponding this easement the amount of $4,665.00 and Amended Resolution
          dated October 31, 2006 on Case KEF 2004-0350 (1002) and Amended
          Resolution of June 15, 2007, recorded on page 43 if volume 490 of Yauco, 13th
          inscription.

       3. FEDERAL TAX LIEN: Recorded at book number 4, page 136 of entry 4 of the
          Federal Lien Registry of Ponce II, a lien appears against Miguel A. Morales,
          Social Security XXX-XX- 2339 to respond for the amount of $13,618.37,
          annotated under notification number 201928604, dated February 11, 2005.

       4. WORKERS COMPENSATION LIEN: In favor of “La Corporación del Fondo
          del Seguro del Estado” for the amount owed of $5,350.00 in workers
          compensation, as per certificated dated November 6, 2001, annotated on
          November 14, 2001, on page 40 of volume 442 of Yauco, 12th inscription.

       5. WORKERS COMPENSATION LIEN: In favor of “La Corporación del Fondo
          del Seguro del Estado” for the amount owed of $5,350.48 in workers
          compensation, as per certificated dated November 22, 2005, annotated on page
          43 overleaf of volume 490 of Yauco, Annotation A dated December 7, 2005
          and also annotated on page 56 of volume 24 of the State Lien Registry of Yauco,
          dated November 23, 2005, under order number 5357.

       6. WORKERS COMPENSATION LIEN: In favor of “La Corporación del Fondo
          del Seguro del Estado” for the amount owed of $5,350.48 in workers
          compensation, as per certificated dated November 4, 2009, annotated on page
          43 overleaf of volume 490 of Yauco, Annotation B dated November 5, 2009
          and also annotated on page 78 of volume 24 of the State Lien Registry of Yauco,
          dated November 5, 2009, under order number 5443.

       7. WORKERS COMPENSATION LIEN: In favor of “La Corporación del Fondo
          del Seguro del Estado” for the amount owed of $5,783.48 in workers
          compensation, as per certificated dated March 29, 2011, annotated on page 44
          of volume 490 of Yauco, Annotation C dated April 6, 2011 and also annotated
          on page 84 of volume 24 of the State Lien Registry of Yauco, dated April 4,
          2011, under order number 5469.

ECF No. 34-2, at 7-8, ¶ 27; ECF No. 34-5, at 3, ¶ 19.

       On April 23, 2018, Defendant filed a petition before the Registry of Property, without

Plaintiff’s consent, requesting the cancellation of four mortgage liens constituted by Mortgage



                                                7
Deed Nos. 52, 69, 47, 27 in the amounts of $157,320.00, $60,000.00, $175,060.00, and

$100,000.00. ECF No. 34-2, at 9, ¶¶ 29, 31; ECF No. 34-21. The Registrar cancelled the four

mortgage liens due to the expiration of the statute of limitations. ECF No. 34-2, at 9, ¶ 30; ECF

No. 34-23. When Defendant requested the cancellation of the four mortgage liens, Defendant had

not paid in full all the amounts owed to Plaintiff for the loan obligation secured by the mortgage

liens. ECF No. 34-2, at 5, ¶ 23; ECF 34-3, at 3-5, ¶ 16.

       The five promissory notes stipulate that default in the payment of any part of the

covenant or agreement therein will authorize the United States Department of Agriculture, as

payee of said notes, to declare due and payable the total amount of the indebtedness evidenced

by said notes and proceed with the execution and/or foreclosure of the mortgages. ECF No. 34-2,

at 5, ¶ 22; ECF Nos. 34-4; ECF No. 34-10; ECF No. 34-12; ECF No. 34-14; ECF No. 34-16.

       Defendant has not paid in full the loan obligations arising from the five promissory notes.

ECF No. 34-2, at 5, ¶ 23; ECF No. 34-3, at 3-5, ¶ 16. After declaring all the indebtedness of

Defendant due and payable, Defendant owes to Plaintiff, the following amounts:

   1. On the $157,320.00 Note:

           A. There is an unpaid principal amount of $48,638.53; and

           B. the sum of $78,805.41 of unpaid interests accrued as of May 2, 2019, which

               increases at the daily rate of $9.6611 until full payment of the loan obligation; and

           C. unpaid insurance premium costs, taxes, advances, late charges, costs, court costs

               expenses, disbursements and attorney’s fees guaranteed under the mortgage

               obligation.

   2. On the $60,000.00 Note:

           A. There is an unpaid principal amount of $32,193.78; and



                                                 8
       B. the sum of $26,979.93 of unpaid interests accrued as of May 2, 2019, which

          increases at the daily rate of $3.3076 until full payment of the loan obligation; and

       C. unpaid insurance premium costs, taxes, advances, late charges, costs, court cost

          expenses, disbursements and attorney’s fees guaranteed under the mortgage

          obligation.

3. On the $175,060.00 Note:

       A. There is an unpaid principal amount of $171,445.62; and

       B. the sum of $133,382.70 of unpaid interests accrued as of May 2, 2019 which

          increases at the daily rate of $17.6143 until full payment of the loan obligation;

          and

       C. unpaid insurance premium costs, taxes, advances, late charges, costs, court cost

          expenses, disbursements and attorney’s fees guaranteed under the mortgage

          obligation.

4. On the $100,000.00 Note:

       A. There is an unpaid principal amount of $99,301.37; and

       B. the sum of $100,253.59 of unpaid interests accrued as of May 2, 2019, which

          increases at the daily rate of $13.6029 until full payment of the loan obligation;

          and

       C. insurance premium costs, taxes, advances, late charges, costs, court cost expenses,

          disbursements and attorney’s fees guaranteed under the mortgage obligation.

5. On the $287,000.00 Note, as modified:

       A. There is an unpaid principal amount of $287,000.00; and




                                            9
           B. the sum of $212,225.58 of unpaid interests accrued as of May 2, 2019, which

               increases at the daily rate of $29.4863 until full payment of the loan obligation;

               and

           C. insurance premium costs, taxes, advances, late charges, costs, court costs

               expenses, disbursements and attorney’s fees guaranteed under the mortgage

               obligation.

ECF No. 34-2, at 5-7, ¶ 24; ECF No. 34-3, at 3-5, ¶ 16.

III.   Applicable Law

       Pursuant to Puerto Rico law, “[a] person receiving money or any other perishable thing

on loan acquires its ownership, and is bound to return to the creditor an equal amount of the

same kind and quality.” 31 L.P.R.A. § 4571. Further, “[o]bligations arising from contracts have

legal force between the contracting parties, and must be fulfilled in accordance with their

stipulations.” 31 L.P.R.A. § 2994.

       A mortgage “directly and immediately subjects the property on which it is imposed,

whoever its possessor may be, to the fulfillment of the obligation for the security of which it was

created.” 31 L.P.R.A. § 5043. “The real right of a mortgage, once constituted subject to the

mortgaged good, grants whoever is its title holder or possessor the power to demand the

fulfillment of the obligations that it warranties, with preference corresponding to the degree of

registration.” Roosevelt Cayman Asset Co. v. Brea, 2016 WL 1716837, at *3 (D.P.R. Apr. 28,

2016) (internal citations omitted). “It is also essential in these contracts that when the principal

obligation is due, the things of which the pledge or mortgage consist may be alienated to pay the

creditor.” 31 L.P.R.A. § 5002.




                                                  10
       A mortgage note due on a definite time becomes due and payable when the agreed upon

time arrives; the creditor may pursue a foreclosure action to satisfy the mortgage note. See Soto

Solá v. Registradora, 189 D.P.R. 653, 666 (P.R. 2013); First Fed. Savs. v. Registrator, 113

D.P.R. 857, 861 (P.R. 1983). Pursuant to Puerto Rico law, “A mortgage action prescribes after

twenty (20) years, and those which are personal and for which no special term of prescription is

fixed, after fifteen (15) years.” 31 L.P.R.A. § 5294. So, when a mortgage note is payable at a

definite time, the 20 year statute of limitations begins at the time when the obligation becomes

due and payable. See Soto Solá, 189 D.P.R. at 666.

IV.    Legal Analysis

       Plaintiff and Defendant entered into binding contractual agreements constituted in the

five promissory notes and mortgage deeds. Pursuant to said promissory notes and mortgage

deeds, Defendant agreed to pay Plaintiff the principal and interests and other costs specified in

the promissory notes and the accompanying mortgage deeds. The uncontroverted evidence

shows that Plaintiff is in default on all five promissory notes. ECF No. 34-3, at 3-5, ¶ 16.

Defendant’s petition to the Registry of Property requesting the cancellation of the mortgage liens

was based on the incorrect legal premise that the legal obligation to repay the promissory notes

was no longer enforceable. The Registrar wrongfully interpreted the maturity dates of the

mortgage notes as the final date or time in which Plaintiff could claim the loan obligation to

Defendant.

       None of the loan obligations are time barred based on the Supreme Court decision in Soto

Solá which established that the 20-year statute of limitations for mortgages shall begin at the

time when the obligations becomes due and payable. See Soto Solá v. Registradora, 189 D.P.R.

653, 666 (P.R. 2013). The $157,320.00 promissory note had a twenty year term and became due



                                                 11
and payable on August 11, 2013. ECF No. 34-4, at 1. Thus, the statute of limitations for this note

is August 11, 2033. The $60,000.00 promissory note had a twenty year term and became due and

payable on November 18, 2014. ECF No. 34-10, at 1. Accordingly, the statute of limitations for

this note is November 18, 2034. The $175,060.00 promissory note had a twenty year term and

became due and payable on August 7, 2017. ECF No. 34-12, at 1. So, the statute of limitations

for this note is August 7, 2037. The $100,000.00 promissory note had a seven year term and

became due and payable on April 14, 2005. ECF No. 34-14, at 1. Therefore, the statute of

limitations for this note is April 14, 2025. Lastly, the $287,000.00 promissory note had a twenty

year term and became due and payable on February 25, 2019. ECF No. 34-16, at 1. Thus, the

statute of limitations for this note is February 25, 2039.

       Defendant has failed to present specific legal grounds that would release him from his

payment obligation to Plaintiff. Furthermore, Defendant has not challenged Plaintiff’s

representation regarding the order of substitution of the lost mortgage note for $287,000.00 in the

case of Estados Unidos de América v. Miguel Angel Morales Quiñónez, civil case no. JCD

2018-0092, before the Ponce Superior Court.

       Accordingly, Plaintiff’s motion for summary judgment is GRANTED IN PART AND

DENIED WITHOUT PREJUDICE IN PART. Plaintiff’s request that the unpaid amounts in the

promissory notes for $157,320.00, $60,000.00, $175,060.00, $100,000.00, and $287,000.00 be

deemed due and payable to Plaintiff is GRANTED. See ECF No. 34-4; ECF No. 34-10; ECF No.

34-12; ECF No. 34-14; ECF No. 34-16. The unpaid amounts shall continue to accrue interests

and costs pursuant to the terms of each loan obligation, until full payment of each loan.

       Furthermore, this court finds that the Registrar’s cancellation of the mortgage liens as

constituted by Mortgage Deed Nos. 52, 69, 47, and 27 was contrary to law and the applicable



                                                 12
jurisprudence because none of the loan obligations nor the mortgage liens were time barred.

Consequently, the Property Registrar for Section II of Ponce, Puerto Rico, is ORDERED,

pursuant to Section 2502 of the Mortgage and Property Registry Act of 1979, to revert its May

23, 2018 cancellation of the mortgage liens of $157,320.00, $60,000.00, $175,060.00, and

$100,000.00 constituted by Mortgage Deed Nos. 52, 69, 47, and 27.4 See 30 L.P.R.A. § 2502

(“Errors made by the Registrar when making an entry may be rectified, provided they do not

affect the rights of registered titleholders, either automatically or at the request of the interested

property, provided the instrument motivating the action is at hand. When rectification might after

the rights of registered titleholders, their consent or a judicial resolution ordering the rectification

of the entries shall be required.”).

         However, Plaintiff’s motion for summary judgment requesting foreclosure on the

mortgage liens is DENIED WITHOUT PREJUDICE. First, there are discrepancies in the

description of Property Number 5913. The title search has one description (ECF Nos. 34-9);

Mortgage Deed Nos. 52 and 69 have a second description (ECF Nos. 34-6, at 14; ECF No. 34-

11, at 14); and Mortgage Deeds Nos. 47, 27, and 26 have yet a third description (ECF Nos. 34-

13, at 14; ECF No. 34-15, at 14; ECF No. 34-17, at 14). These inconsistencies must be resolved

before Plaintiff may begin foreclosure proceedings.

         Even assuming no discrepancies existed in the description of Property Number 5913, the

court cannot permit mortgage foreclosure on mortgages that at present are not recorded. While



4
  Administrative appeals from final decisions of the Registrars of Property are typically resolved by petitioning the
Supreme Court of Puerto Rico for relief through the process called “Recursos Gubernativos.” See Title 4A,
Annotated Laws of Puerto Rico, Subtitle XXI-B, § 27. However, in the case at bar, the court has jurisdiction because
the United States of America is the plaintiff. See 28 U.S.C. § 1345 (“Except as otherwise provided by Act of
Congress, the district courts shall have original jurisdiction of all civil actions, suits or proceedings commenced by
the United States, or by any agency or officer thereof expressly authorized to sue by Act of Congress.”). An order to
the Registrar of Property is not unprecedented. See F.D.I.C. v. Inmuebles Metropolitanos, Inc., 32 F. Supp. 2d 485,
488 (D.P.R. 1998).

                                                         13
Mortgage Deed No. 26 is recorded, the request for foreclosure is denied in the interest of

pragmatism and to avoid judicial foreclosure on a piecemeal basis. After the Registrar has

reverted the cancellation of the mortgage liens, Plaintiff shall file a motion submitting evidence

that the Registrar has indeed undone the cancellation of the mortgage liens at issue, providing

certified evidence under penalty of perjury clarifying the discrepancies in the description of the

property that was encumbered, and requesting judicial foreclosure.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 6th day of March, 2020.

                                                      s/Marcos E. López
                                                      U.S. Magistrate Judge




                                                14
